Citation Nr: 9935292	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for disability based on 
prisoner of war (POW) status.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant has recognized guerrilla service as a private 
from May 17, 1945 to October 12, 1945, and service in the 
Regular Philippine Army from October 13, 1945 to February 9, 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from the Manila, Philippines, VA Regional Office (RO).  The 
issue listed above has not yet been perfected for appeal to 
the Board.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1987, the RO denied service connection for a heart 
disorder, an eye disability and an allergy.  The RO notified 
the appellant of these determinations by letter dated January 
27, 1987; the appellant did not appeal.  

In September 1995, the RO denied the appellant's claim for 
disability benefits based on his claimed POW status.  The 
veteran submitted a Notice of Disagreement in October 1995.  
The RO did not issue the appellant a Statement of the Case.  

Pursuant to 38 U.S.C.A. § 7105(a) (West 1991), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200 (1999).  The appellant is 
entitled to a Statement of the Case pursuant to 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (1999).  




A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.202 (1999).  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(b) (1999).

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
RO, specifying the action to be undertaken.  A remand is not 
required to clarify procedural matters before the Board, 
including appellant's choice of representative before the 
Board, the issues on appeal, and requests for hearings before 
the Board.  38 C.F.R. § 19.9(a) (1999).  

In a November 1996 decision, the Board denied the appellant's 
claim for VA nonservice-connected pension benefits.  The 
Board referred the appellant's claim for disability benefits 
based on his claimed POW status to the RO.  The appellant 
appealed to the Court.  

In a [citation redacted] (Memorandum Decision), the Court held that the Board 
should have remanded rather than referred the appellant's 
claim to the RO.  



Under these circumstances, the case is REMANDED to the RO for 
the following additional development:

1.  The RO should issue the appellant a 
Statement of the Case on the issue of 
entitlement to disability benefits based 
on the appellant's claimed POW status.  

2.  If the appellant perfects his appeal 
under 38 C.F.R. §§ 20.202, 20.302(b) 
(1999), the RO should return the case to 
the Board for final appellate review.  

By this REMAND, the Board intimates no opinion, factual or 
legal, regarding any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


